internal_revenue_service number release date index numbers ------------------------------- --------------------------------------------------------- -------------- ------------------------------ ----------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp - plr-132581-03 date date -------------------------------------------- -------------------------------------------- ------------- legend distributing -------------------------------------------------------------- ------------------------------------------------------------ controlled controlled shareholder a ------------------------- -------------------------------------------------------------- shareholder b -------------------------------------------------------------- shareholder c -------------------------------------------------------------- debt holder -------------------------------------------------------------- a business x ---------------------- ----------- ---------------------------- ----------------------------- ------------------------------------- plr-132581-03 dear -------------- income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below this letter responds to your date request for rulings on certain federal summary of facts distributing is a closely_held_corporation that has voting common_stock the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of these facts or representations but such verification may be required as part of the audit process outstanding shareholder a shareholder b and shareholder c each own one-third of the outstanding_stock debt holder owns dollar_figurea of distributing debt securities information indicating that business x has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing conducts business x distributing has submitted financial distributing shareholders cannot agree on the operation and management of business x this disagreement is having an adverse effect on the day-to-day operation of distributing to resolve these continuing shareholder disputes distributing has decided to separate business x as follows the proposed transaction proposed transaction i ii distributing will transfer certain business x assets to newly formed controlled in exchange for controlled stock controlled debt and the assumption by controlled of the liabilities associated with business x assets contribution distributing will transfer certain business x assets to newly formed controlled in exchange for controlled stock controlled debt and the assumption by controlled of the liabilities associated with the business x assets contribution contribution and contribution collectively the contributions and the controlled debt and the controlled debt collectively the new debt plr-132581-03 iii distributing will distribute all of the controlled stock to shareholder a in exchange for all of her distributing stock_distribution iv distributing will distribute all of the controlled stock to shareholder b in exchange for all of his distributing stock_distribution v debt holder will surrender a portion of the distributing debt securities in exchange for the new debt the security exchange distribution distribution and the security exchange collectively the distributions distributing has made the following representations with respect to the proposed transaction representations a the fair_market_value of the controlled and controlled stock to be received by shareholder a and shareholder b respectively will approximately equal the fair_market_value of the distributing stock surrendered by each in the exchange b no part of the consideration to be distributed by distributing will be received by shareholder a or shareholder b as a creditor employee or in any capacity other than that of a distributing shareholder c no part of the consideration to be distributed by distributing will be received by debt holder as an employee or in any other capacity other than that of a distributing security holder d the five years of financial information submitted on behalf of distributing is representative of the corporation s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing controlled and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before consummation of the transaction f the distributions are carried out for the following corporate business_purpose avoiding significant existing disagreements and conflicts among the distributing shareholders concerning business objectives the distributions are motivated in whole or substantial part by this corporate business_purpose plr-132581-03 g distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing controlled or controlled to make an s_corporation_election pursuant to sec_1362 h there is no plan or intention by shareholder a shareholder b shareholder c or debt holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing controlled or controlled after the transaction i there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distributions j there is no plan or intention to liquidate distributing controlled or controlled to merge any of the three corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the three corporations after the transaction except in the ordinary course of business k the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the liabilities assumed by as determined under sec_357 controlled plus any liabilities to which the transferred assets are subject and the total adjusted_basis and fair_market_value of the assets to be transferred to controlled by distributing will equal or exceed the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject l the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m no investment_tax_credit determined under sec_46 has been or will be claimed with respect to any property to be transferred to controlled or controlled n no intercorporate debt will exist between distributing controlled and controlled at the time of or after the distributions o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction p payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s length plr-132581-03 q following the distributions the fair_market_value of the gross assets of each of distributing controlled and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation r no two parties to the transaction are investment companies as defined in sec_368 and iv s for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions t for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions u the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing controlled or controlled stock or stock possessing percent or more of the total value of all classes of distributing controlled or controlled stock rulings based solely upon the information submitted and on the representations set forth above we rule as follows the contributions followed by the distributions will each be a reorganization within the meaning of sec_368 distributing controlled and controlled each will be aa party_to_a_reorganization within the meaning of sec_368 plr-132581-03 sec_357 and sec_361 no gain_or_loss will be recognized by distributing on the contributions no gain_or_loss will be recognized by controlled or controlled on the contributions sec_1032 the basis of each asset received by controlled and controlled in the contributions will equal the basis of that asset in the hands of distributing sec_362 the holding_period of each asset received by controlled and controlled in the contributions will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on its distribution of controlled and controlled stock in the distributions sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder a and shareholder b upon their receipt of controlled stock and controlled stock respectively in exchange for their distributing stock sec_355 the basis of the stock of controlled and controlled in the hands of shareholder a and shareholder b respectively will be the same as the basis of the distributing stock surrendered by such shareholder in exchange therefore sec_358 the holding_period of controlled and controlled stock received by shareholder a and shareholder b respectively will include the holding_period of the respective distributing stock surrendered by the shareholder provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 earnings_and_profits will be allocated between distributing controlled and controlled in accordance with sec_312 and sec_1_312-10 no gain_or_loss will be recognized by distributing on the distribution of the new debt sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of debt holder on the exchange of an existing distributing debt security that qualifies as a security under sec_355 solely for new debt that also qualifies as a security provided the existing distributing debt that is surrendered has an aggregate principal_amount equal to the aggregate principal_amount of the new debt received sec_355 a plr-132581-03 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling letter is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent sincerely ________________ richard k passales senior counsel branch office of associate chief_counsel corporate to the taxpayer cc
